Citation Nr: 1001843	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 2005, 
for a grant of service connection for residuals of prostate 
cancer, status post radical prostatectomy.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of prostate cancer, status post radical 
prostatectomy.  

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction, status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to March 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford (Newington), Connecticut.  

The Board addresses the claims of entitlement to an initial 
evaluation in excess of 20 percent for residuals of prostate 
cancer, status post radical prostatectomy, and entitlement to 
an initial compensable evaluation for erectile dysfunction, 
status post radical prostatectomy, in the REMAND section of 
this decision, below, and REMANDS these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. 



FINDING OF FACT

On August 1, 2005, and at no time prior thereto, the RO 
received from the Veteran a claim of entitlement to service 
connection for prostate cancer with residuals.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 1, 2005, for a grant of service connection for 
residuals of prostate cancer, status post radical 
prostatectomy, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. 
§§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying notice and 
assistance requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007) .  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. See Dunlap, 21 Vet. App. 
at 119.

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to be obtained in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  The RO 
did not afford the Veteran a VA examination in support of his 
claim for an earlier effective date, but such an examination 
is not mandated.  Rather, there is sufficient evidence of 
record to decide this claim.   

II.  Analysis 

The issues before the Board include whether the Veteran is 
entitled to an earlier effective date for a grant of service 
connection for residuals of prostate cancer  

By rating decision dated March 2006, the RO granted the 
Veteran service connection for residuals of prostate cancer, 
status post radical prostatectomy, effective from August 1, 
2005.  The Veteran then expressed disagreement with the 
effective date assigned this grant.  According to written 
statements he submitted during the course of this appeal, 
February 2001 is the appropriate date to assign this grant 
because that is when a medical professional first diagnosed 
him with prostate cancer, the disability that necessitated 
surgery and led to his erectile dysfunction.

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  

The effective date of an award of compensation based on 
direct service connection is the date following separation 
from service, if the claim is received within one year of 
that date.  Otherwise, the effective date is the date VA 
receives the claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed service hospital will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157(b)(1) (2009).  Evidence received from a private 
physician or layperson will also be accepted as a claim for 
an increase or to reopen when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2009).

In this case, on August 1, 2005, the RO received from the 
Veteran a VA Form 21-526 (Veteran's Application For 
Compensation And/Or Pension), which may be construed as a 
formal claim of entitlement to service connection for, in 
part, prostate cancer with residuals.  The only documentation 
in the claims file, claim or otherwise, dated prior to August 
1, 2005 pertains to a request for educational benefits.  As 
previously indicated, based on this claim, by rating decision 
dated March 2006, the RO granted the Veteran service 
connection for residuals of prostate cancer, status post 
radical prostatectomy.  

The Veteran points out that prostate cancer was found in 
2001, and that had he known of his eligibility for service 
connection based on Agent Orange exposure, he would have 
filed an earlier claim.  There is, however, no provision of 
law or regulation that permits the award of an effective date 
on the basis of an intention to file an earlier claim, or on 
the basis that an earlier claim would have been filed if the 
claimant had known of the earlier eligibility for the 
benefit.

On December 22, 1987, the United States District Court for 
the Northern District of California certified a class 
(hereinafter referred to as the "Class") consisting of:

all current or former service members, or their 
next of kin (a) who are eligible to apply to, 
who will become eligible to apply to, or who 
have an existing claim pending before the 
Veteran's (sic) Administration for service-
connected disabilities or deaths arising from 
exposure during active-duty service to herbi-
cides containing dioxin or (b) who have had a 
claim denied by the VA for service-connected 
disabilities or deaths arising from exposure 
during active-duty service to herbicides 
containing dioxin.
Nehmer v. United States Veterans' Administration, 118 F.R.D. 
113, 116, 125 (N.D. Cal. 1987).

On May 3, 1989, the district court invalidated a portion of 
former 38 C.F.R. § 3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  Nehmer 
v. United States Veterans' Administration, 712 F.Supp. 1404, 
1423 (N.D. Cal. 1989).  The court also voided all benefit 
denials made under the invalidated regulation and remanded 
the matter to VA for further proceedings not inconsistent 
with the court's opinion.  Id.  VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies 
where (1) a claim was denied under regulations voided by the 
court in Nehmer; (2) a claim was filed after the date of the 
court's decision and before issuance of the new regulations; 
or (3) a claim was pending at the time of the issuance of 
current regulations providing for presumptive service 
connection for disabilities due to exposure to Agent Orange.  
Diseases Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 29,723, 29,724 (1994).

The parties subsequently stipulated (Nehmer Stipulation), 
inter alia, that, for awards based on herbicide-exposure 
claims filed after May 3, 1989 (the date that the Agent 
Orange regulation was invalidated), the effective date for 
such awards would be "the date the claim was filed or the 
date the claimant became disabled or death occurred, 
whichever is later." Nehmer v. VA of the Gov't of the United 
States, 284 F.3d 1158, 1161 (2002) (Nehmer III).  The 
district court later clarified that the claims affected by 
its decision and the stipulation were those "in which the 
disease...is later found--under valid Agent Orange 
regulation(s)--to be service connected."  Nehmer v. United 
States Veterans Administration, 32 F.Supp.2d 1175, 1183 
(N.D.Cal.1999) (Nehmer II). 

VA has implemented the Nehmer holdings by adopting 38 C.F.R. 
§ 3.816 (2009); this regulation would not, however, provide a 
basis for an earlier effective date, because it requires that 
an earlier claim had been filed.

In the absence of evidence of a claim prior to August 1, 
2005, the criteria for entitlement to an effective date prior 
to August 1, 2005 for a grant of service connection for 
residuals of prostate cancer, status post radical 
prostatectomy, are not met.  The preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  





							(CONTINUED ON NEXT PAGE
ORDER

An effective date prior to August 1, 2005, for a grant of 
service connection for residuals of prostate cancer, status 
post radical prostatectomy, is denied.


REMAND

According to written statements he submitted during the 
course of this appeal, residuals of his prostate cancer 
include urinary incontinence, fatigue and erectile 
dysfunction, the latter of which seriously affects his 
relationship with his spouse.

As previously indicated, the VCAA provides that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to that claim.  38 U.S.C.A. § 5103A.  
In this case, VA has not yet provided the Veteran adequate 
assistance with regard to the remanded claims; therefore, to 
proceed in adjudicating them would prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. at 
392-94.  

A physician first diagnosed the Veteran with prostate cancer 
(Gleason grade 7 adenocarcinoma) in March 2001, based on 
abnormal PSAs of 12.7 and 6.4 and bilateral needle biopsies.  
This disease necessitated surgery, a radical prostatectomy, 
in July 2001, during which a physician evaluated two 
lymphnodes and determined that there was no evidence of 
malignancy.  Thereafter, the Veteran received follow-up care, 
during which a physician removed surgical staples and noted 
that the incision was healing well, the Veteran's bowels were 
back to normal, he was voiding well, and his PSA was 0.  

The physician also noted no erectile activity and initially 
prescribed Viagra, but the Veteran had no response.  
Thereafter, the physician injected the Veteran with Trimix, 
which caused a sustained and heightened response and prompted 
the physician to recommend the use of an alternative 
treatment, Muse intraurethral inserts.  The Veteran reported 
that the inserts were uncomfortable and not completely 
effective.  He thus decided to retry the Trimix by self 
injection.  

By August 2002, his physician noted that the Veteran was 
asymptomatic, voiding well and having good responses to the 
Trimix.  His PSA remained less than 10. The physician 
recommended a repeat PSA test in one year.      

According to VA outpatient treatment records dated in 2005 
and reports of VA examinations conducted in 2006, thereafter, 
the Veteran sought both VA and private treatment for 
residuals of his prostate cancer and surgery.  Records of the 
private treatment, including by the urologist who saw him in 
2001 and 2002, are not in the claims file.   

The RO sent the Veteran letters during the pendency of the 
appeal, which informed the Veteran generally that if he had 
evidence that he had not previously submitted, concerning the 
level of his disabilities he should submit it or tell them 
about it.  VA, however, has adopted a regulation requiring 
that when it becomes aware of private treatment records it 
will specifically notify the claimant of the records and 
provide a release to obtain the records.  If the claimant 
does not provide the release, VA has undertaken to request 
that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file records of 
the Veteran's 2002 to 2009 treatment for 
residuals of prostate cancer, including 
by Raymond London, M.D., the urologist 
who treated the Veteran in 2001 and 2002; 
in accordance with 38 C.F.R. § 3.159(e).

2.  If either benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


